Citation Nr: 0024806	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-07 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The appellant had active military service from August 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  Under the circumstances, the RO has developed all 
evidence necessary for an equitable disposition of the 
veteran's claim.

2.  The veteran served for more than 90 days during the 
Vietnam Era.

3.  The veteran was born in 1949, graduated from high school, 
and has work experience primarily as a carpet layer, but also 
worked in a VA community work-study program.

4.  The veteran's non-service connected disabilities are 
listed as schizophrenic reaction, chronic, undifferentiated 
type, history of rated as 10 percent disabling; chronic 
obstructive pulmonary disease rated as 30 percent disabling; 
and infection left infrapatellar bursa rated as 30 percent 
disabling.

5.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to follow a substantially gainful occupation.

6.  The veteran's disabilities are not shown to permanently 
preclude him, individually, from engaging in substantially 
gainful employment, consistent with his age, education, and 
occupational history based on the evidence now of record.


CONCLUSION OF LAW

Based on the evidence currently on file, the veteran does not 
have permanent and total disability, which would preclude an 
average person from engaging in substantially gainful 
employment, and he is not individually precluded from 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 4.15, 4.16, 4.17, 4.19, 4.20 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran of a period of war is eligible to receive a pension 
for non-service-connected disability if the veteran is 
permanently and totally disabled.  38 U.S.C.A. § 1521(a) 
(West 1991 & Supp. 2000).  This provision sets up a two-part 
test for pension entitlement. 

First, the veteran must have served for ninety (90) days or 
more during a period of war.  In this case, the veteran meets 
the first part of this test, inasmuch as he had qualifying 
wartime service during the Vietnam Era.

The second part of the test requires that the veteran be 
permanently and totally disabled from disabilities not the 
result of willful misconduct.  38 U.S.C.A. §§ 1521(a), (j) 
(West 1991 & Supp. 2000).  Permanent and total disability can 
be shown in one of two ways.  First, a veteran is permanently 
and totally disabled if he or she suffers from a disability 
which would render it impossible for the average person with 
the same disabilities to follow substantially gainful 
employment and it is reasonably certain that such disability 
will continue throughout the veteran's life.  38 U.S.C.A. § 
1502 (West 1991 & Supp. 2000); 38 C.F.R. § 3.340 (1999).  
This is an objective standard, based on criteria in the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
second method, the subjective or "unemployability" test will 
be discussed below.

I.  Objective Standard or Average Person Test,  Based on 
Schedule for Rating Disabilities

Turning first to the "objective" standard, a veteran is 
eligible to be rated permanently and totally disabled for 
pension purposes if he or she meets the schedular criteria in 
38 C.F.R. Part 4.  When impairment is commensurate with a 100 
percent rating in accordance with schedular criteria, a total 
rating on a schedular basis is warranted.  38 C.F.R. § 
3.340(a)(2) (1999). 

Specifically, as determined by the RO, the veteran's non-
service-connected disabilities include: schizophrenic 
reaction, chronic, undifferentiated type, history of rated as 
10 percent disabling; chronic obstructive pulmonary disease 
rated as 30 percent disabling; and infection left 
infrapatellar bursa rated as 30 percent disabling.  These 
conditions result in a combined disability rating of 60 
percent as assigned by the RO.  Thus, the veteran does not 
meet the schedular criteria for a total disability, unless 
the assigned ratings are in error.  As discussed in detail 
below, the medical evidence of record reveals that the 
veteran's current ratings are accurate.

A.  Schizophrenic reaction, chronic, undifferentiated type 
disorder

In a rating decision dated August 1998, the RO indicated that 
the veteran suffers from schizophrenic reaction, chronic, 
undifferentiated type, history of rated as 10 percent 
disabling.  It is important to note that this disorder was 
not found in the veteran's most recent medical review.  In 
December 1998, the veteran was found to suffer from Ethyl 
alcohol dependency and depressive disorder.  The rating 
criteria for a schizophrenic reaction disorder is covered by 
38 C.F.R. § 4.130 Diagnostic Code (DC) 9204 (1999) and a 
major depressive disorder is covered by 38 C.F.R. § 4.130 DC 
9434 (1999).  However, both disorders are rated under 
38 C.F.R. § 4.130 DC 9440 (1999	).  The regulations 
provide that these disorders are evaluated under the 
following criteria:


9440  Chronic adjustment disorder
    General Rating Formula for Mental Disorders:
        Total occupational and social impairment, due to
         such symptoms as: gross impairment in thought
         processes or communication; persistent delusions
         or hallucinations; grossly inappropriate behavior;
         persistent danger of hurting self or others;
         intermittent inability to perform activities of
         daily living (including maintenance of minimal
         personal hygiene); disorientation to time or
         place; memory loss for names of close relatives,
         own occupation, or own name.......................	          
100
        Occupational and social impairment, with
         deficiencies in most areas, such as work, school,
         family relations, judgment, thinking, or mood, due
         to such symptoms as: suicidal ideation;
         obsessional rituals which interfere with routine
         activities; speech intermittently illogical,
         obscure, or irrelevant; near-continuous panic or
         depression affecting the ability to function
         independently, appropriately and effectively;
         impaired impulse control (such as unprovoked
         irritability with periods of violence); spatial
         disorientation; neglect of personal appearance and
         hygiene; difficulty in adapting to stressful
         circumstances (including work or a worklike
         setting); inability to establish and maintain
         effective relationships...........................	
	           70
        Occupational and social impairment with reduced
         reliability and productivity due to such symptoms
         as: flattened affect; circumstantial,
         circumlocutory, or stereotyped speech; panic
         attacks more than once a week; difficulty in
         understanding complex commands; impairment of
         short- and long-term memory (e.g., retention of
         only highly learned material, forgetting to
         complete tasks); impaired judgment; impaired
         abstract thinking; disturbances of motivation and
         mood; difficulty in establishing and maintaining
         effective work and social relationships...........	
	           50
        Occupational and social impairment with occasional
         decrease in work efficiency and intermittent
         periods of inability to perform occupational tasks
         (although generally functioning satisfactorily,
         with routine behavior, self-care, and conversation
         normal), due to such symptoms as: depressed mood,
         anxiety, suspiciousness, panic attacks (weekly or
         less often), chronic sleep impairment, mild memory
         loss (such as forgetting names, directions, recent
         events)...........................................	
			           30
        Occupational and social impairment due to mild or
         transient symptoms which decrease work efficiency
         and ability to perform occupational tasks only
         during periods of significant stress, or; symptoms
         controlled by continuous medication...............	
	           10
        A mental condition has been formally diagnosed, but
         symptoms are not severe enough either to interfere
         with occupational and social functioning or to
         require continuous medication.....................	
	            0

A VA medical report dated May 1999, prepared while the 
veteran was hospitalized for substance abuse, indicated that 
the veteran was casually dressed and had fair grooming and 
hygiene.  At admission, he was tremulous, depressed and 
anxious, with psychomotor agitation.  His thought processes 
were circumstantial although he denied suicidal and homicidal 
ideation, as well as delusions, hallucinations and paranoia.  
He was admitted for alcohol detoxification.  By his 
discharge, he had good eye contact and his speech was soft, 
but within normal limits.  The examiner indicated that the 
veteran's mood was okay; his thought processes were fairly 
organized and he denied suicidal or homicidal ideations.  
However, the examiner went on to report that his affect was 
anxious and constricted and that there was some complaint of 
mild paranoia, but no other delusions.  Insight and judgment 
were felt to be impaired.  The examiner indicated that the 
veteran was competent for VA purposes and able to work.  The 
examiner did not indicate a diagnosis of schizophrenic 
reaction, chronic, undifferentiated type, history, but Ethyl 
alcohol dependence and depressive disorder, not otherwise 
specified.

In light of the fact that the examiner indicated that the 
veteran was competent for VA purposes and to work, combined 
with the fact that the primary disorder appears to be a self-
induced substance abuse problem, there is no evidence to 
suggest that the veteran's psychiatric disorder warrants a 30 
percent disability evaluation.  Specifically, there is no 
objective indication that his psychiatric disorder is causing 
occupational and social impairment with occasional decrease 
in work efficiency due to such symptoms as: a depressed mood 
(his mood was described as "OK"), anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment 
and mild memory loss.  Significantly, the examiner in May 
1999 had indicated that he was able to return to work.  
Therefore, it is found that the 10 percent evaluation 
assigned adequately compensates the veteran for the degree of 
disability currently caused by his psychiatric disorder.


B.  Chronic obstructive pulmonary disease disorder

The veteran also suffers from chronic obstructive pulmonary 
disease, which was rated as 30 percent disabling by the RO in 
a rating decision dated in August 1998.  The rating criteria 
of DC 6604 (1999) [Chronic obstructive pulmonary disease] 
provide:

A 100 percent rating is warranted for COPD manifested by FEV-
1 less than 40 percent of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy. 

A 60 percent rating is warranted for COPD manifested by FEV-1 
of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit). 

A 30 percent rating is warranted for COPD manifested by FEV-1 
of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted. 

A 10 percent rating is warranted for COPD manifested by FEV-1 
of 71- to 80- percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66- to 80-percent predicted.  

The RO correctly indicated that the claims file lacks a 
current medical evaluation of the veteran's pulmonary 
function and proposed that the veteran be scheduled for a VA 
medical examination to evaluate his chronic obstructive 
pulmonary disease.  However, the veteran failed to report for 
a VA medical examination, so the claim must be evaluated 
based on the evidence of record.

The claims file contains a VA radiology diagnostic report 
dated January 1995, which found the veteran's lung fields to 
be clear.  In March 1998, a VA examiner's report, compiled on 
his discharge from a VA medical facility after a stay for an 
infection in his knees, noted that the veteran's lungs were 
clear to auscultation bilaterally without rales or rhonchi.  
The examiner noted his use of several inhalers for his 
pulmonary disorder.  The file also contains a note from a VA 
medical examiner dated December 1998, written on his 
discharge from a VA medical facility for treatment of his 
substance abuse disorder, which noted that the veteran's 
respiratory system was normal.  The claims file also contains 
a report from a VA medical examiner dated May 1999, which was 
prepared upon the veteran's discharge after a period of 
hospitalization for his substance abuse disorder, which 
indicated that the veteran had exhibited course breath sounds 
bilaterally.  The claims file does not contain a pulmonary 
function test.  There is no evidence of record which suggests 
that a rating in excess of 30 percent is justified in this 
instance.  Specifically, there is no objective indication 
that the veteran's COPD is manifested by FEV-1 of 56 to 70 
percent of predicted, or by FEV-1/FVC of 56 to 70 percent of 
predicted or by DLCO (SB) of 56 to 65 percent of predicted.


C.  Infection, left infrapatellar bursa

The veteran also suffers from an infection, left 
infrapatellar bursa that was rated as 30 percent disabling by 
the RO in a rating decision dated in August 1998.  The rating 
criteria of DC 5299-5257 (1999) [Knee, other impairment of] 
provide:

Recurrent subluxation or lateral instability:
    
Severe........................................................    
30
    Moderate...................................................    
20
    
Slight........................................................     
10

The veteran was hospitalized for an acute infection in his 
left knee in March 1998.  He was treated with antibiotics and 
upon discharge was advised to limit his weight bearing on his 
left knee.  The RO has awarded the veteran the highest 
schedular rating for this disorder under 38 C.F.R. Part 4, 
Code 5257 (1999).  The objective evidence does not indicate 
that extension of the affected leg is limited to 30 degrees 
or to 45 degrees, as would be required to warrant 40 or 50 
percent disability evaluations pursuant to 38 C.F.R. Part 4, 
Code 5261 (1999).  Nor is there any indication that the knee 
joint is ankylosed in flexion between 10 and 20 degrees, or 
between 20 and 45 degrees or at an angle of 45 degrees or 
more, so as to justify a higher disability rating under 
38 C.F.R. Part 4, Code 5256 (1999).  Moreover, it does not 
appear that there are any "exceptional or unusual" 
circumstances indicating that the rating schedule is 
inadequate to compensate the appellant for this disability.  
VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  There is no 
indication that this disorder has resulted in the need for 
frequent periods of hospitalization.  In addition, there is 
no specific evidence that suggests that his knee disorder has 
caused "marked interference" with employment beyond that 
contemplated by the regular schedular standards.  Therefore, 
it is found that the 30 percent presently assigned adequately 
compensates him for his current degree of disability caused 
by the residuals of the infection of the infrapatellar bursa.


D.  Other, unsupported disorders

The veteran claimed that he has a disorder of both hands 
during his RO hearing.  It is unclear if this is the same 
disorder as was previously identified.  The claims file 
indicated that in the past the veteran had suffered from left 
ulnar nerve entrapment, status post surgical release, which 
was rated as a not permanent disorder evaluated as 30 percent 
disabling by the RO in a rating decision dated in 
September 1995, under the criteria of DC 8616 (1999) [The 
ulnar nerve, neuritis] which is rated under the criteria for 
DC 8516 (1999).

8515  Paralysis of:
  Complete; the hand inclined to the ulnar side, the
   index and middle fingers more extended than
   normally, considerable atrophy of the muscles of
   the thenar eminence, the thumb in the plane of the
   hand (ape hand); pronation incomplete and
   defective, absence of flexion of index finger and
   feeble flexion of middle finger, cannot make a
   fist, index and middle fingers remain extended;
  

 cannot flex distal phalanx of thumb, defective
   opposition and abduction of the thumb, at right		HAND
   angles to palm; flexion of wrist weakened; pain	MAJOR
	MINOR
   with trophic disturbances..........................		       
70       	60
  Incomplete:
    Severe............................................		
	       50       	40
    Moderate..........................................		
	       30       	20
    Mild..............................................		
	       10        	10

The claims file indicates that the veteran's left wrist was 
operated on in May 1995, at which time he underwent an ulnar 
nerve release for left ulnar nerve entrapment.  However, 
there is no evidence in the claims file, which indicates that 
he currently suffers from this disorder.  The May 1999 VA 
medical discharge report does note the veteran had a history 
of left ulnar nerve entrapment, status post surgical release 
disorder.  However, the report does not indicate that this 
disorder continues to be disabling.  There is no mention of 
this disorder under the discussion of current symptoms, or 
during his physical examination.  The Board notes that the 
veteran has the burden of showing that a disorder is 
permanently and totally disabling in nature in order to 
establish entitlement to pension benefits.  He was afforded 
the opportunity to report to several VA examinations in order 
to establish the permanence and degree of severity of any 
left wrist/hand disorder.  However, he failed to report to 
these VA examinations.  As a consequence, the Board has no 
objective evidence available upon which to base a finding 
concerning the existence of a permanent and totally disabling 
condition of the left wrist.

The veteran has a clearly identified substance abuse 
disorder.  A disability pension is not payable for any 
condition due to the veteran's own willful misconduct.  
38 C.F.R. § 3.301 (1999).  The veteran has asserted, in 
essence, that a separate disability rating for substance 
abuse is warranted rather than including it in the 
description of his psychiatric disability.  However, the 
psychiatric rating criteria in the VA Schedule does not 
contain diagnostic codes for alcoholism or a similar 
substance abuse disorder.  Diagnostic Code 9303 of the 
Schedule does provide criteria for dementia associated with 
alcoholism.  8 C.F.R. § 4.132, Diagnostic Code 9303 (1999).  
However, there is no evidence in the claims file of the 
veteran having dementia or a similar disorder. 

It is important to note that the veteran claimed in his RO 
hearing to also suffer from several other disorders including 
an unidentified disorder of the right knee; unidentified hand 
disorders; heart palpitations; and arthritis of the neck and 
spine.  However, because he has failed to report to multiple 
scheduled VA examinations, there is no evidence of record to 
show that he suffers from permanent and totally disabling 
conditions involving the right knee, hands, cardiovascular 
system or the neck and spine.

A claimant, in pursuing his appeal, is required to cooperate 
in the development of all facts pertinent to his claims, and 
the duty to assist is not a "one-way street" as noted in Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Failure to report to a 
VA medical examination, or to submit additional evidence in 
order to facilitate the claims adjudication process, may be 
considered as abandonment of the claim.  Morris v. Derwinski, 
1 Vet. App. 260 (1991).  See also 38 C.F.R. § 3.655 (1999).  
There is no additional evidence of record to establish that 
the appellant has made any efforts to contact the RO, to 
request the scheduling of another VA examination, or to 
provide explanation for his failure to report for VA 
examinations.  While VA does have a duty to assist a veteran 
in the development of his claim, that duty is not limitless.  
In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  In this case, the Board has determined that the 
VA has fulfilled its duty to assist the veteran with respect 
to developing his claim as provided by 38 U.S.C.A. § 5107(a), 
and that the appeal will be considered on the basis of the 
evidence of record.

Therefore, the veteran's claims that he suffers from an 
unidentified disorder of the right knee; unidentified hand 
disorders; heart palpitations; and arthritis of the neck and 
spine must fail because the veteran has provided no objective 
evidence that he in fact suffers from permanent and totally 
disabling disorders as claimed above.  Since the veteran has 
failed to report to any of the scheduled VA examinations, the 
VA's duty to assist the veteran has been satisfied.

Therefore, it is concluded that the veteran has failed to 
show that he is entitled to pension benefits pursuant to the 
objective "average person" test.

II.  The subjective or "unemployability" test; extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1)

A veteran is also entitled to a finding of total disability 
where the schedular rating is less than 100 percent if 
application of the schedular criteria shows that the veteran 
has one disability rated 60 percent or more or two or more 
disabilities, with one disability rated at 40 percent or more 
and other ratings bringing the combined evaluation to 
70 percent or more, and the veteran is unemployable.  38 
C.F.R. § 4.16(a) (1999).  In determining the required 60 or 
40 percent ratings, provisions in 38 C.F.R.§ 4.16(a)(1) 
through (5) are applicable and provide that the following 
will be considered as one disability: (1) those affecting one 
or both upper or one or both lower extremities, including the 
bilateral factor; (2) those of common etiology or single 
accident; (3) those affecting a single body system; (4) those 
incurred in action; or (5) those incurred as a prisoner of 
war.  Id.  These provisions apply to claims for pension 
benefits.  38 C.F.R. § 4.17 (1999).

The Board finds that a permanent and total disability rating 
is not warranted under the applicable schedular criteria 
provided for under 38 C.F.R. §§  4.16 and 4.17 (1999).  The 
veteran does not have one disability rated at 60 percent or 
higher, or two or more disabilities, with one disability 
rated at 40 percent and sufficient additional disability to 
establish a combined rating of 70 percent.  His schizophrenic 
reaction, chronic, undifferentiated type is rated at 10 
percent, his chronic obstructive pulmonary disease is rated 
at 30 percent and the infection, left infrapatellar bursa is 
rated at 30 percent.  The veteran's other claimed disorders 
can not be confirmed because the veteran failed to report for 
several VA medical exams and the claims file does not contain 
objective evidence which supports the veteran's lay 
contentions as to the permanence and totally disabling nature 
of any of the claimed disorders.  The combined rating for the 
veteran's non-service connected disabilities is appropriately 
designated at 60 percent.  38 C.F.R. § 4.25 (1999).  This 60 
percent rating represents the average age-earning impairment 
caused by the veteran's disabilities.

As the veteran's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), 4.17, the Board must 
determine whether he is entitled to pension benefits based on 
subjective criteria, including age, education and 
occupational history.  38 C.F.R. § § 3.321, 4.15 (1999).  In 
this regard, the record shows that the veteran is 49 years 
old, has a high school education, and has work experience in 
the carpet-laying field.  He reportedly last worked in 1990, 
however he appears to have worked in a community work-study 
program with the VA medical center in 1998.  Although the 
veteran has personally testified at his RO hearing conducted 
in February 1999, that he was unable to return to work due to 
his various disorders, there is no medical evidence of record 
that the veteran is precluded from work based due to his 
disabilities.  In fact, a May 1999 medical report, compiled 
on the veteran's discharge from a course of treatment for his 
substance abuse disorder, indicated that the veteran was 
competent for VA purposes and able to return to work.  The 
veteran has not shown that his ratable disabilities render 
him unemployable under 38 C.F.R. § 3.321(b)(2) and no medical 
professional is shown to have offered an opinion that the 
combined effects of his non-service-connected disorders 
result in his unemployability.  Accordingly, the Board 
concludes that the veteran has simply not presented such an 
unusual disability picture so as to render impractical the 
application of regular schedular standards.  Hence, a basis 
for entitlement to a permanent and total disability 
evaluation on an extraschedular basis has not been presented.  
See generally, VanHoose v. Brown, 4 Vet. App. 361, 363 
(1993).

On the basis of the above analysis, it is concluded that a 
preponderance of the evidence is against the veteran's claim 
for pension benefits, and thus the doctrine of reasonable 
doubt is not for application in this case.  38 U.S.C.A. § 
5107(b).  Therefore, the Board finds that the veteran is not 
entitled to non-service-connected pension benefits.


ORDER

Entitlement to non-service-connected pension benefits is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 


